DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 10 recites “the lens is provided between the light source and the projection film” which needs to be shown with proper labeling.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 9-10, 12-13, 15-16 are rejected under 35 U.S.C. 103 as being un-patentable over OU YANG et al. (US 2010/0296066 A1; OU YANG).
As of claim 1, OU YANG teaches a projecting apparatus 1 [fig 2], comprising a light source 310 [fig 2], a projection film 400 [fig 2] [0030] and a lens 500 [fig 2], wherein the projection film 400 [fig 2] and the lens 500 [fig 2] are both located in a light path of the light source 310 [fig 2], a focal length of the lens is greater than 0 (f0, f1, f2 all have values greater than 0) [fig 3]. OU YANG does not specifically teach the positional relationship between the light source and the lens satisfies a formula: 0 .ltoreq. E .ltoreq. ( 2 1 6 D ) 0 . 8 , ##EQU00009## wherein E is a distance between the light source and the lens in centimeters; D is the focal length of the lens in centimeters, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the positional relationship between the light source and the lens satisfies a formula: 0 .ltoreq. E .ltoreq. ( 2 1 6 D ) 0 . 8 , ##EQU00009## wherein E is a distance between the light source and the lens in centimeters (Design choice; Rearrangement of Parts; MPEP 2144.04 VI C) in order to have a certain range of tolerance to exist in actual paths and ranges of the beam (OU YANG [0034]).
As of claim 2, OU YANG teaches a reflective sleeve 200 [fig 3] (sleeve 200 reflects light from the far end of the sleeve 200 toward the object 2) [fig 3], and the light source 310 [fig 3] is coaxial with the reflective sleeve 200 [fig 3], and is connected inside the reflective sleeve [fig 2]. 

As of claim 9, OU YANG teaches the projection film 400 [fig 2] is provided between the light source 310 [fig 2] and the lens 500 [fig 2].
As of claim 10, OU YANG teaches the lens 320 [fig 2] is provided between the light source 310 [fig 2] and the projection film 400 [fig 2]. 
As of claim 12, OU YANG teaches the light source 310 [fig 2] is inserted in the reflective sleeve 200 [fig 3], and the light source is 310 [fig 2], by being pushed and pulled (when the hollow sleeve 200 is operated to move along the moving direction D1 or along another moving direction opposite to the moving direction D1, the first convex lens 500 is moved with respect to the light emitting element 410 and the transparent sheet 400 such that the relative distance between the first convex lens 500 and the light emitting element 310 and the transparent sheet 400 is changeable) [0035], made to slide along an axis direction of the reflective sleeve [fig 3].
As of claim 13, OU YANG teaches the projection film 400 [fig 2] is detachably connected with the lens frame 210 [fig 2], such that the projection film 400 [fig 2] is replaceable (transparent sheet 400 includes a transparent film 410 and a predetermined pattern 420. The predetermined pattern 420 can be a piece of sticker attached to the transparent film 410. The predetermined pattern 420 can also be printed on the transparent film 410. In another embodiment, there can be two transparent films making the predetermined pattern 420 be sandwiched there between) [0030]. 
Design choice; Rearrangement of Parts; MPEP 2144.04 VI C) in order to have a certain range of tolerance to exist in actual paths and ranges of the beam (OU YANG [0034]).
As of claim 16, OU YANG teaches moving the light source, the projection film or the lens along a radial direction of the lens (light emitting element 310, the transparent sheet 400, and the first convex lens 500 are sequentially arranged along a moving direction D1. Since the light emitting element 310 and the transparent sheet 400 are attached to the illumination housing 110 to make a distance there between be fixed, when the hollow sleeve 200 is operated to move along the moving direction D1 or along another moving direction opposite to the moving direction D1, the first convex lens 500 is moved with respect to the light emitting element 410 and the transparent sheet 400 such that the relative distance between the first convex lens 500 and the light emitting element 310 and the transparent sheet 400 is changeable) [0035].
Allowable Subject Matter
Claims 4-8, 11, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 4, the closest prior art OU YANG et al. (US 2010/0296066 A1; OU YANG) teaches an illumination device 1 which includes an illumination body 100, the hollow sleeve 200, an illumination assembly 300, a transparent sheet 400, a first convex lens 500, and a power module 600. The illumination body 100 is formed in a long cylindrical shape. An end of the illumination body 100 includes an illumination opening 111 and a sliding groove 113, and a container is inwardly formed from the illumination opening 111. The illumination body further includes an illumination housing 110, a first cap 120, a second cap 130, and a damper ring 140. The first cap 120 and the second cap 130 are disposed respectively in the front end and the rear end of the illumination housing 110, wherein the sliding groove is disposed at a side of the illumination housing 110. The first cap 120 is formed in a shape of a ring and the illumination opening 111 is located on the first cap 120. The damper ring 140 is formed in a shape of a ring and disposed in the sliding groove 113 between the illumination body 100 and the hollow sleeve 200 for providing a damping force between the illumination body 100 and the hollow sleeve 200, so as to prevent the illumination body 100 and the hollow sleeve 200 from easily sliding with each other. OU YANG does not anticipate or render obvious, alone or in combination, a sleeve body and a ring plate, and the ring plate is connected with the sleeve body; the lens frame is provided therein with an annular slot, and the ring plate is inserted in the annular slot.

As of claim 7, the closest prior art OU YANG et al. (US 2010/0296066 A1; OU YANG) teaches an illumination device 1 which includes an illumination body 100, the hollow sleeve 200, an illumination assembly 300, a transparent sheet 400, a first convex lens 500, and a power module 600. The illumination body 100 is formed in a long cylindrical shape. An end of the illumination body 100 includes an illumination opening 111 and a sliding groove 113, and a container is inwardly formed from the illumination opening 111. The illumination body further includes an illumination housing 110, a first cap 120, a second cap 130, and a damper ring 140. The first cap 120 and the second cap 130 are disposed respectively in the front end and the rear end of the illumination housing 110, wherein the sliding groove is disposed at a side of the illumination housing 110. The first cap 120 is formed in a shape of a ring and the illumination opening 111 is located on the first cap 120. The damper ring 140 is formed in a shape of a ring and disposed in the sliding groove 113 between the illumination body 100 and the hollow sleeve 200 for providing a damping force between the illumination body 100 and the hollow sleeve 200, so as to prevent the illumination body 100 and the hollow sleeve 200 from easily sliding with each other. OU YANG does not anticipate or render obvious, alone or in combination, the reflective sleeve is connected with the lens frame by insertion, a telescopic driving assembly is provided between the reflective sleeve and the lens frame, and the telescopic driving assembly is configured to drive the reflective sleeve to move along a radial direction of the lens frame.
Claim 8 is allowed as being dependent on claim 7.

As of claim 17, the closest prior art OU YANG et al. (US 2010/0296066 A1; OU YANG) teaches an illumination device 1 which includes an illumination body 100, the hollow sleeve 200, an illumination assembly 300, a transparent sheet 400, a first convex lens 500, and a power module 600. The illumination body 100 is formed in a long 
As of claim 18, the closest prior art OU YANG et al. (US 2010/0296066 A1; OU YANG) teaches an illumination device 1 which includes an illumination body 100, the hollow sleeve 200, an illumination assembly 300, a transparent sheet 400, a first convex lens 500, and a power module 600. The illumination body 100 is formed in a long cylindrical shape. An end of the illumination body 100 includes an illumination opening 111 and a sliding groove 113, and a container is inwardly formed from the illumination opening 111. The illumination body further includes an illumination housing 110, a first cap 120, a second cap 130, and a damper ring 140. The first cap 120 and the second 
As of claim 19, the closest prior art OU YANG et al. (US 2010/0296066 A1; OU YANG) teaches an illumination device 1 which includes an illumination body 100, the hollow sleeve 200, an illumination assembly 300, a transparent sheet 400, a first convex lens 500, and a power module 600. The illumination body 100 is formed in a long cylindrical shape. An end of the illumination body 100 includes an illumination opening 111 and a sliding groove 113, and a container is inwardly formed from the illumination opening 111. The illumination body further includes an illumination housing 110, a first cap 120, a second cap 130, and a damper ring 140. The first cap 120 and the second cap 130 are disposed respectively in the front end and the rear end of the illumination housing 110, wherein the sliding groove is disposed at a side of the illumination housing 110. The first cap 120 is formed in a shape of a ring and the illumination opening 111 is 
As of claim 20, the closest prior art OU YANG et al. (US 2010/0296066 A1; OU YANG) teaches an illumination device 1 which includes an illumination body 100, the hollow sleeve 200, an illumination assembly 300, a transparent sheet 400, a first convex lens 500, and a power module 600. The illumination body 100 is formed in a long cylindrical shape. An end of the illumination body 100 includes an illumination opening 111 and a sliding groove 113, and a container is inwardly formed from the illumination opening 111. The illumination body further includes an illumination housing 110, a first cap 120, a second cap 130, and a damper ring 140. The first cap 120 and the second cap 130 are disposed respectively in the front end and the rear end of the illumination housing 110, wherein the sliding groove is disposed at a side of the illumination housing 110. The first cap 120 is formed in a shape of a ring and the illumination opening 111 is located on the first cap 120. The damper ring 140 is formed in a shape of a ring and disposed in the sliding groove 113 between the illumination body 100 and the hollow sleeve 200 for providing a damping force between the illumination body 100 and the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Somashankarappa (US 20170192345 A1) teaches a projector system 100 for a projector type indicator sign is shown. In one embodiment, projector system 100 may be coupled to or controlled by the computer system. Projector system 100 is configured to project images where the system comprises a plurality of components. In an embodiment the projector system 100 is capable of projecting signs, logos, symbols, marks, and the like. Printed circuit board (PCB) 106 includes a light source 107. In one embodiment, the light source is a light emitting diode LED 107 and it provides light to illuminate portions of interchangeable disc 108. Disc 108 has various images that are used to provide different indicators. As the light passes through disc 108, the projected image is provided to projector lens 102. Projector lens 102 is responsible for focusing the projected image 112 and further providing the image to the projector screen 110;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882